        Case 6:21-cv-00043-HZ   Document 3    Filed 02/26/21    Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

NICHOLAS DALE PEARSON,
                                         Case No. 6:21-cv-00043-HZ
                  Petitioner,
                                         ORDER TO DISMISS
       v.

KERRY KELLY,

                  Respondent.

HERNANDEZ, District Judge.

       Petitioner, a patient at the Oregon State Hospital, brings

this habeas corpus case pursuant to 28 U.S.C. § 2254 challenging

his guilty but for insanity plea from Deschutes County. For the

reasons that follow, the Court summarily dismisses the Petition

without     prejudice.    See   28   U.S.C.   §   2254(b);      Rule    4,      Rules

Governing    Section     2254   Proceedings,      28   U.S.C.     foll.     §   2254

(permitting summary dismissal of petition).

                                 DISCUSSION

       A petitioner must exhaust his claims by fairly presenting

them   to   the   state's   highest    court,     either   through      a     direct


  1 - ORDER TO DISMISS
       Case 6:21-cv-00043-HZ           Document 3     Filed 02/26/21    Page 2 of 3




appeal or collateral proceedings, before a federal court will

consider       the    merits    of    habeas    corpus       claims     pursuant       to   28

U.S.C. § 2254. Rose v. Lundy, 455 U.S. 509, 519-519 (1982). In

this case, Petitioner states that he entered a plea of guilty

but for insanity so as to avoid time in prison. He claims that

his   direct         appeals   have     concluded,       but     his        post-conviction

Petition       in    Lane   County      is    “on     hold     due     to    appeal    being

unfinished.” Petition (#1), p. 4. Accordingly, Petitioner’s case

is premature insofar as he is still exhausting his state-court

remedies.

      If   a    prisoner       files    a    “mixed    petition”        containing         both

exhausted and unexhausted claims before he concludes his state

post-conviction remedies, a federal court will generally allow

the   litigant        the   opportunity        to   proceed      immediately          on    his

direct appeal claims at the expense of forfeiting his post-

conviction claims if he so chooses. See Burton v. Stewart, 549

U.S. 147, 154 (2007). However, the Petition in this case is not

mixed. Petitioner’s sole claim alleges that he was the victim of

an unlawful arrest in violation of the Fourth Amendment. Even

assuming that claim is properly exhausted, Petitioner can only

raise it if Oregon’s state courts failed to provide him with a

full and fair opportunity to litigate it at the state level. See


2 - ORDER TO DISMISS
         Case 6:21-cv-00043-HZ   Document 3      Filed 02/26/21    Page 3 of 3




Stone    v.   Powell,   428   U.S.   465,   482     (1976);       see   also     Ortiz-

Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996). Petitioner

makes no such representation here. Although he may have declined

to raise his Fourth Amendment claim in state court so as to

enter his plea, such a strategic decision would not suggest the

absence of an opportunity to litigate his claim.

     Because     Petitioner      states     no    cognizable        direct       appeal

claims, where the Petition is devoid of post-conviction claims,

and as Petitioner’s state post-conviction remedies are ongoing,

the Petition is dismissed without prejudice on the basis that it

is premature.

                                  CONCLUSION

     Based on the foregoing, the Petition for Writ of Habeas

Corpus    (#1)    is    summarily     dismissed        without       prejudice      to

Petitioner’s right to refile it. Petitioner is advised to refile

this case as soon as his post-conviction proceedings and post-

conviction appeals have concluded.

     IT IS SO ORDERED.



 February 26, 2021
 _____________                       __________________________
     DATE                            Marco A. Hernandez
                                     United States District Judge




3 - ORDER TO DISMISS
